Citation Nr: 0533855	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1, 1974 to 
May 7, 1977, and from May 18, 1977 to February 24, 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida.  

In December 2003, the veteran testified in person at a Board 
hearing before Veterans Law Judge (VLJ) R. Bosch, sitting in 
Montgomery, Alabama.  The veteran was notified that he would 
have a second Board hearing opportunity, as VLJ Bosch is no 
longer employed at the Board and a claimant is entitled to 
have his case decided by a VLJ who presided over his hearing.  
In September 2005, the veteran affirmatively waived his right 
to testify at a second Board hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before the claim 
can be adjudicated on its merits.  Such development would 
ensure that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), are met.  

In May 2004, the Board remanded this claim for, among other 
things, a search of clinical records from the VA medical 
facility in Tampa, Florida, dated beginning in the mid-1980s.  
The record, to date, contains voluminous clinical records 
from the Birmingham, Alabama, VA medical facility, but not 
those from the Tampa facility.  It is not clear from the 
record whether an effort was made to obtain Tampa VA clinical 
records while this case was on remand status.  The law 
requires the RO's compliance with the Board's remand 
directives, and failure to ensure compliance therewith would 
be error on the Board's part.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  This evidentiary gap must be addressed on 
remand.  

The Board emphasizes the importance of Tampa VA clinical 
records, particularly those dated in the mid-1980s, as the 
record reflects the veteran concluded active duty in early 
1983.  As reflected in the 2003 Board hearing transcript and 
in a June 2005 statement, one of the veteran's key 
contentions is that he was treated for hypertension in or 
around 1984 at the Tampa facility, which, if medically 
documented, presumptive service connection could be viable 
for hypertension (or associated cardiovascular disorder).  
See 38 C.F.R. §§ 3.307, 3.309 (2005). 

Furthermore, the veteran appears to have alleged that service 
connection for glaucoma is warranted on a secondary basis - 
that is, he alleges that he first developed hypertension, and 
that glaucoma resulted therefrom.  See Board hearing 
transcript.  Secondary service connection may be granted for 
a disability proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995) 
(When aggravation of nonservice-connected condition is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability - but only that degree - over and above the degree 
of disability existing prior to aggravation.).  Given the 
theory upon which service connection is being sought for 
glaucoma, a deferment of a merits decision on this issue is 
the most appropriate disposition at this time pending further 
evidentiary development as discussed above.  
  
While the Board is remanding this claim, it is mindful that 
service and post-service medical records do not, based on the 
current record, seem to support service connection for either 
claimed disorder on a direct basis (and as well, on a 
presumptive basis with respect to hypertension/cardiovascular 
disorder).  Nonetheless, where the veteran clearly has stated 
that he was treated for hypertension - which is subject to 
presumptive service connection - shortly after active duty, a 
failure to further develop the claim as to Tampa, VA clinical 
records would, in the Board's opinion, be inconsistent with 
VCAA.  

If, on remand, additional medical records dated within or 
near the presumptive period and documenting manifestation of 
hypertension or cardiovascular disorder are obtained, then 
further VA compensation and pension medical (C&P) 
examination(s) may be warranted to determine likely date of 
onset and etiology thereof, and as well, on any etiological 
relationship between it and glaucoma.      

Based upon the foregoing, the claim is REMANDED for the 
following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to his 
eye/vision problems and hypertension that 
he has in his possession.  He also should 
identify any new source(s) of records 
pertinent to the claim but not currently 
in the claims file.  Ask him specifically 
to name any non-VA private doctor who 
treated or tested him for either 
disability claimed and whose records are 
not in the claims file.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  Obtain all clinical records from the 
Tampa, Florida, VA medical facility dated 
beginning in late February 1983, when the 
veteran was discharged from active duty.  
Efforts made in this regard should be 
documented in the claims file, and as 
well, any communication from the Tampa 
facility as to non-existence or 
unavailability of any such records.  
Associate with the claims file any 
records obtained.   

3.  After completing the above, determine 
whether further evidentiary development, 
such as additional VA C&P examination(s), 
are warranted as to either claimed 
disability.  If so, conduct such 
development and associate any additional 
evidence (like C&P examination reports) 
with the claims folder.  See Board's 
discussion above.  

4.  Thereafter, review the entire file 
and readjudicate the claim.  If it is 
determined that a favorable resolution of 
the claim is not in order as to either 
issue on appeal, then issue an updated 
Supplemental Statement of the Case 
(SSOC), which includes consideration of 
all evidence of record after the issuance 
of the June 2005 SSOC, and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to VA medical 
examination, if scheduled, may result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but the right to submit additional evidence 
and argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

